           Case 1:11-cr-00188-LJO-BAM Document 197 Filed 11/23/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:11-CR-00188-05 NONE

12                                 Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                          STATUS CONFERENCE
13                          v.
                                                          DATE: November 24, 2020
14   DAVID TORRES,                                        TIME: 2:00 P.M.
                                                          COURT: Hon. Sheila K. Oberto
15                                Defendant.

16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19   through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on November 24, 2020.

21          2.      By this stipulation, initiated by the United States of America, the parties stipulate that the

22   status conference may be continued to December 3, 2020, to allow time for further settlement

23 discussions.

24          IT IS SO STIPULATED.

25

26

27

28

                                                          1
           Case 1:11-cr-00188-LJO-BAM Document 197 Filed 11/23/20 Page 2 of 2

      Dated: November 23, 2020                                 MCGREGOR W. SCOTT
 1                                                             United States Attorney
 2
                                                               /s/ ANTONIO J. PATACA
 3                                                             ANTONIO J. PATACA
                                                               Assistant United States Attorney
 4

 5
      Dated: November 23, 2020                                 /s/ DOUGLAS C. FOSTER
 6                                                             DOUGLAS C. FOSTER
 7                                                             Counsel for Defendant
                                                               David Torres
 8

 9

10
                                            FINDINGS AND ORDER
11
              Based upon the stipulation and representations of the parties, the Court orders the status
12
     conference be continued until December 3, 2020.
13

14 IT IS SO ORDERED.

15

16
     Dated:     November 23, 2020                              /s/   Sheila K. Oberto         .
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                           2
